Exhibit 99.1 PUMP ENGINEERING, LLC AUDITED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 20, 2009 1 CONTENTS PAGE INDEPENDENT AUDITOR’S REPORT 3 CONSOLIDATED BALANCE SHEET 4 CONSOLIDATED STATEMENT OF OPERATIONS 5 CONSOLIDATED STATEMENT OF MEMBERS’ EQUITY 6 CONSOLIDATED STATEMENT OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8-15 SUPPLEMENTARY INFORMATION: CONSOLIDATED SCHEDULE OF COST OF SALES 16 CONSOLIDATED SCHEDULE OF SELLING EXPENSES 17 CONSOLIDATED SCHEDULE OF ADMINISTRATIVE EXPENSES 18 CONSOLIDATED SCHEDULE OF RESEARCH AND DEVELOPMENT EXPENSES 19 2 INDEPENDENT AUDITOR'S REPORT Board of Directors Pump Engineering, LLC New Boston, MI We have audited the accompanying consolidated balance sheet of Pump Engineering, LLC (the Company) as of December 20, 2009, and the related consolidated statement of operations, members’ equity and cash flows for the period from January 1, 2009 through December 20, 2009.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based upon our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 20, 2009, and the results of its consolidated operations and its consolidated cash flows for the period from January 1, 2009 through December 20, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Gilmore, Jasion & Mahler, LTD Maumee, Ohio February 10, 2010 3 PUMP ENGINEERING, LLC CONSOLIDATED BALANCE SHEET December 20, 2009 ASSETS Current assets Cash and cash equivalents $ Accounts receivable - trade, net of allowance for doubtful accounts of $65,743 Inventories Prepaid expenses and other assets Total current assets Property and equipment Building and building improvements Machinery and equipment Patterns, tools, jigs and fixtures Office equipment and fixtures Total cost Less: allowance for depreciation and amortization ) Net property and equipment Other assets Construction in process Patents, net of accumulated amortization of $202,347 Total other assets Total assets $ LIABILITIES AND MEMBERS' EQUITY Current liabilities Checks in excess of bank balance $ Accounts payable Current portion of long-term debt Current portion of capital lease obligations Accrued liabilities Accrued compensation and related payroll taxes Accrued warranty Customer deposits Total current liabilities Long-term liabilities Long-term commitment Long-term debt - net of current portion Capital lease obligations - net of current portion Net long-term liabilities Total liabilities Equity Members' equity Total liabilities and members' equity $ The accompanying notes are an integral part of these financial statements. 4 PUMP ENGINEERING, LLC STATEMENT OF CONSOLIDATED OPERATIONS For the Period from January 1, 2009 through December 20, 2009 Sales $ Cost of sales Gross profit Selling, administrative and research and development expenses Selling expenses Administrative expenses Research and development expenses Total selling, administrative, and research and development expenses Operating loss ) Other income (expense) Interest expense ) Interest income Net other expense ) Net loss $ ) The accompanying notes are an integral part of these financial statements. 5 PUMP ENGINEERING, LLC CONSOLIDATED STATEMENT OF MEMBERS' EQUITY For the Period Ended December 20, 2009 Preferred Common Total Member Equity Member Equity Equity Balance, January 1, 2009 $
